Citation Nr: 1704064	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  04-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.

2. Entitlement to an increased initial evaluation for service-connected high irregular corneal astigmatism as a residual of keratoconus, currently rated as 0 percent disabling from August 13, 2001 to January 27, 2012 and as 20 percent disabling from January 27, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956, from June 1956 to June 1962, and from September 1962 to August 1974.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2002, the RO denied service connection for prostate cancer and the Veteran timely noted his appeal.  In a separate rating decision, dated July 2007, the RO granted service connection for residuals of keratoconus - specifically, high irregular corneal astigmatism in both eyes.  For this disability, the RO assigned an initial zero percent (noncompensable) rating.  The July 2007 rating decision decided two other issues, but the Veteran's notice of disagreement was limited to the rating assigned to his service-connected eye disorder.  

In August 2007, the Veteran gave testimony on the prostate cancer claim during a Travel Board hearing before an Acting Veterans Law Judge.  A second Travel Board hearing took place before a Veterans Law Judge in January 2011.  Transcripts of both hearings are of record.  Because neither judge is employed by the Board at this time, the Board sent the Veteran a letter in December 2016, which explained that his case would be assigned to a new Veterans Law Judge and that he had the right to request a new hearing before that person within the next thirty days.  The Veteran did not respond to the letter.  

In December 2011, the Board remanded both of these issues for further development.  Because the two issues were assigned to two separate judges at that time, the Board issued its remand orders for the Veteran's claims for service connection for prostate cancer and for an increased initial rating for residuals of keratoconus in two separate documents.  Separate documents are no longer necessary due to the departure of the judges who presided over the 2007 and 2011 Travel Board hearings.  See 38 C.F.R. §§ 19.3, 20.707 (2016), BVA Directive 8430.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Prostate Cancer

The Veteran was diagnosed with adenocarcinoma of the prostate in May 1992.  According to the Veteran, he developed this disease due to his exposure to radiation during his naval service.  Personnel records confirm that his ship participated in Operation WIGWAM, an underwater nuclear test conducted in the Pacific Ocean in May 1955.  At that time, the Veteran was serving aboard USS Moctobi (ATF 105).

To assist the Veteran in establishing his claim, the AOJ obtained radiation dose estimates form the Defense Threat Reduction Agency (DTRA).  This information was referred to a physician for preparation of a medical opinion pursuant to 38 C.F.R. § 3.311(c) (2016).  

VA requested, but did not obtain, the Veteran's Dosimetry Record of Ionizing Radiation (DD Form 1141).  Citing VA Manual M-21MR, part IV, subpart ii, 1.C.9.d, the Board remanded the Veteran's prostate cancer claim in December 2009 with instructions to send the Veteran appropriate notice of the failure to obtain written records of in-service radiation exposure, including a DD Form 1141.  On remand, the AOJ sent a letter to the Veteran, notifying him that efforts to obtain the form were unsuccessful and that, if he possessed a copy of the relevant records, he should send them to VA.  After receiving no response to the letter, the AOJ prepared a memorandum, dated March 2010, explaining that the DD Form 1141 was unavailable.  The memorandum includes a list of the specific efforts made to obtain the requested information.  The list consisted of one request for the records through the Personnel Information Exchange System (PIES), dated May 2009, and two requests to the Veteran, in May 2009 and March 2010.  

According to VA Adjudication Manual M21-1, Part IV, Subpart ii, 1.C.3.f. (2016), each service branch maintains a record of its service members' occupational exposure to radiation.  If the requested evidence of radiation exposure, such as a DD Form 1141, "cannot be found in the Veteran's records or obtained through PIES," then the Manual requires a written request to a specific office within the relevant service department.  Because the claimant is a Veteran of the Navy, the appropriate request in this case request must be sent to the Naval Dosimetry Center in Bethesda, Maryland.  See Id.  The version of the Manual in effect at the time the AOJ issued its memorandum of unavailability likewise required a written request to the Naval Dosimetry Center.  See M21-1MR, Part IV, Subpart ii, 1.C.9.e. (September 5, 2008).  

It is unclear whether a written request for radiation dose information was made to the Naval Dosimetry Center.  Although the Board regrets the associated delay, it is necessary to remand the prostate cancer claim so that the AOJ can make an appropriate request to the service department for potentially relevant radiation exposure information.  

Increased Rating for Residuals of Keratoconus

The Board most recently remanded the increased rating claim for service-connected keratoconus in December 2011 based on the Veteran's hearing testimony that his eye disability had worsened in severity since the time of his previous VA eye examination.  In the remand, the Board noted that the relevant rating criteria were amended while the appeal was pending, which means that the criteria in effect both before and after the amendment must be considered and the more favorable criteria applied to the increased rating claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled, in part in Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  If an increased rating is warranted only under the revised criteria, that increase may not be effective prior to the effective date of the change in the law.  See Kuzma, 341 F.3d at 1329. 

Under the pre-2008 rating criteria for keratoconus, 30 percent was the minimum rating when contact lenses were medically required.  The Board therefore remanded the Veteran's increased rating claim with instructions to arrange a new VA examination.  The examiner was instructed "to specifically address whether there is a medical necessity for contact lens due to bilateral keratoconus."  The AOJ was also instructed to take appropriate steps to identify and obtain post-service treatment records for keratoconus from both VA medical centers and medical providers in private practice.

The requested post-remand examination took place in May 2013 and the examiner's report is part of the Virtual VA electronic claims file.  After personally examining the Veteran and reviewing his claims file, the examiner diagnosed keratoconus, noting that the condition was worse in the right eye than in the left.  Part II of the examination report (labelled "medical history") includes the following note: "CURRENT TREATMENTS FOR THE CONDITION: Eye glasses or RGP [rigid gas-permeable contact]  lenses [for each eye] (able to tolerate RGP)"  

The medical opinion section of the May 2013 examination report gave the following response to the Board's question about whether contact lenses are medically necessary to treat the Veteran's keratoconus: "Patients with keratoconus can benefit from rigid contact lenses (RGP) and are considered medical necessity.  Veteran stated that he was unable to be fitted with RGP as the contact lenses would not stay on his eye.  Veteran just underwent cataract surgery about 2-3 months ago."

Unfortunately, it is not clear from the report whether the Veteran ever wears contact lenses and whether contact lenses are medically necessary for him.  The medical history section of the report lists two treatments for the Veteran's eye condition - eye glasses and RGP contact lenses - and the examiner's note ("able to tolerate RGP") suggests that, contrary to the medical opinion section, the Veteran can use RGP contact lenses.  From the use of the term "current treatments" to describe the use of eye glasses and contact lenses, the reader would be inclined to believe that the Veteran uses both contact lenses and eye glasses to treat his service-connected keratoconus.  But this suggestion is in tension with some of the Veteran's written statements - e.g., an August 2013 letter indicating that, after examinations with several ophthalmologists, "none have been able to fit me with contact lenses.  Several have tried and I have had three pair but could not wear them."  Moreover, the impression section of a private January 2012 eye examination indicates contact lens intolerance in each eye.  

The Board is obliged to attempt to read an examination report as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  However, the examiner's report does not attempt to reconcile the medical history note - "able to tolerate RGP" - with the remark in the medical history section indicating that the Veteran told the examiner that "contact lenses would not stay on his eye."  In other words, the examiner does not indicate whether he thought the Veteran's statement was consistent with the medical evidence and examination findings.  Although the language, "Patients with keratoconus can benefit from rigid contact lenses (RGP) and are considered medical necessity" tentatively suggests that the Veteran's symptoms satisfy the criteria for a 30 percent rating under the pre-2008 criteria, especially when considered together with the medical history section, the opinion is phrased broadly and apparently describes multiple patients in general terms.  It is not focused on the specific circumstances of the Veteran in this case.  

Because of the ambiguity in the May 2013 medical opinion, the Board is not satisfied that the examiner complied with the order to specifically address whether the Veteran has a medical necessity for contact lenses due to bilateral keratoconus.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  For similar reasons, the medical opinion is inadequate and the Board must remand the increased rating claim to obtain a new medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Before returning the claims file to the May 2013 VA examiner for preparation of an addendum opinion, the AOJ should attempt to obtain post-service private treatment records which are potentially relevant to the claim for an increased rating for keratoconus.  Within one week of the May 2013 VA examination, the Veteran reported to a VA medical center for an optometry consultation.  According to the treatment notes, the Veteran had recent cataract surgery with Dr. Pourkesali, an ophthalmologist in private practice.  The "plan" section of the optometry note indicates that the Veteran "plans on continuing care with Dr. Pourkesali."  After obtaining the necessary authorization from the Veteran, the AOJ should attempt to obtain copies of the Veteran's treatment records with his private ophthalmologist before requesting an appropriate addendum opinion from the May 2013 VA examiner or other appropriate expert.     

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since July 2013.  After obtaining appropriate authorization from the Veteran, the AOJ should take reasonable steps to obtain copies of the Veteran's treatment records from the ophthalmologist in private practice who conducted cataract surgery on both eyes in 2012 and 2013, identified in the VA treatment records as Dr. Pourkesali.  

2. The AOJ should send a written request to the Naval Dosimetry Center in Bethesda, Maryland for information about the Veteran's radiation dose exposure in service, including, if available, a DD Form 1141.  All records received should be associated with the claims file.  If the records requested cannot be located or do not exist, the attempts that were made to locate them must be documented, and the AOJ must explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. If new information is obtained in response to the development described in paragraph two of these instructions, the AOJ should consider the potential need for further development consistent with the requirements of 38 C.F.R. § 3.311.

4. Obtain an addendum opinion from the person who performed the May 2013 VA eye examination.  If that person is not available for any reason, the requested opinion should be obtained from an equally qualified person.  Before issuing the addendum, the examiner should review the Veteran's entire electronic claims file, including any records obtained as a result of the development requested in paragraph one of these instructions.  

After the examiner's review of the relevant documents is complete, the examiner should attempt to clarify whether contact lenses are medically necessary for treatment of the Veteran's service-connected residuals of keratoconus.  The examiner should specifically address the potential conflict between the medical history section of the May 2013 report, indicating the use of two treatments for the Veteran's eye condition - eye glasses and RGP contact lenses - and the note ("able to tolerate RGP"), and the opinion section of the report indicating that the Veteran told the examiner that he was unable to be fitted with RGP as the contact lenses would not stay on his eye.

A complete rationale should be provided for all opinions stated.

5. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





